                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 February 19, 2020
                     IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DAVE SPENCER and FAYE SPENCER, §
                               §
         Plaintiffs,           §
v.                             §                         CIVIL ACTION NO. 4:18-4563
                               §
ROBERT “BOB” WILSON, et al.,   §
                               §
         Defendants.           §

                       MEMORANDUM OPINION AND ORDER

         Plaintiffs Dave and Faye Spencer bring this lawsuit pro se. They claim that

Defendants violated their civil rights and conspired against them in connection with the

seizure of approximately 200 cats from Plaintiffs’ cat sanctuary in Montgomery County.

Defendants have moved to dismiss all of Plaintiffs’ claims for lack of jurisdiction and for

failure to state a claim upon which relief may be granted (Dkt. 40, Dkt. 42, Dkt. 44),

Plaintiffs have responded (Dkt. 45, Dkt. 48, Dkt. 52), and Defendants have replied (Dkt.

47, Dkt. 49). In addition, two Defendants have filed a motion to amend the docket

control order (Dkt. 53) and a motion to abate (Dkt. 54). All motions are ripe for decision.

         Having considered the pleadings, the parties’ briefing, the applicable law, and all

matters of record, the Court concludes that Defendants’ motions to dismiss should be

granted and all of Plaintiffs’ claims should be dismissed for the reasons explained

below. Defendants’ other pending motions will be denied as moot.

I.       BACKGROUND

         Plaintiffs Dave and Faye Spencer, husband and wife, bring this suit against ten



1 / 12
defendants:

         1.     Robert “Bob” Wilson, an employee of the Houston Society for the
                Prevention of Cruelty to Animals (the “HSPCA”);

         2.     the HSPCA, which Plaintiffs identify as a privately held corporation;

         3.     Jennifer Cartwright, Plaintiffs’ neighbor;

         4.     Amy Blackwelder, a deputy sheriff for Montgomery County;

         5.     Ronald Chin, an assistant county attorney for Montgomery County;

         6.     Hon. Edie Connelly, Justice of the Peace, Precinct 3, Montgomery County;

         7.     Hon. Claudia Laird, County Court at Law 2, Montgomery County;

         8.     Joseph Guidry, director of Montgomery County Animal Control;

         9.     Aaron Johnson, director of Montgomery County Animal Shelter; and,

         10.    Montgomery County, Texas.

(Dkt. 37, at 4-6).1 Wilson and the HSPCA (together, the “HSPCA Defendants”) have

filed a motion to dismiss (Dkt. 40).         Blackwelder, Chin, Connelly, Laird, Guidry,

Johnson, and Montgomery County (together, the “Montgomery County Defendants”)

have also filed a motion to dismiss (Dkt. 42). Cartwright has filed a separate motion to

dismiss (Dkt. 44). Defendants seek dismissal of all of Plaintiffs’ claims.

         Plaintiffs state that they have operated a private cat sanctuary in Spring, Texas, for

11 years, to “provid[e] a ‘forever home’ for unwanted, injured, and special needs cats”

(Dkt. 37, at 6). They claim that their cat sanctuary has provided “no cost” care and that,

1
       Throughout this memorandum opinion, the court’s citations to specific pages in the
record refer to the pagination of docket entries on the court’s electronic case-filing (“ECF”)
system.



2 / 12
in the past, they sometimes received cats from the Montgomery County animal shelter

when the shelter was overcrowded. In December 2017, Defendant Cartwright moved in

next door to the Spencers. Plaintiffs allege that Cartwright made false reports about them

to a homeowners’ association and to several Montgomery County agencies (id. at 7-9,

20).     They state that they had received no complaints about their cat sanctuary before

January 2018.

         As of October 10, 2018, the Spencers housed and cared for approximately 231 cats

(id. at 6). On that day, Wilson arrived with other HSPCA and Montgomery County

officials and threatened Dave Spencer with arrest if he did not agree to have

approximately 25 cats treated by a licensed veterinarian within three days. Spencer states

that he agreed and complied (id. at 9-10).

         On October 17, 2018, Wilson and approximately 20 other persons, including

officials with the HSPCA and Montgomery County, arrived at Plaintiffs’ property with a

warrant and seized all but six cats (id. at 10). Plaintiffs have provided a copy of the

warrant, which was based on Texas Health and Safety Code § 821.022 governing seizure

of cruelly treated animals (id. at 24), and claim that it was “bogus” (id. at 11). They state

that Cartwright observed from the driveway as officials used “huge nets and other items”

to capture the cats, injuring many cats and causing $8,000 of damage to Plaintiffs’

property (id. at 10). Dave Spencer was provided with a notice of hearing in Justice of the

Peace Court, Precinct 3, before Judge Edie Connelly. See id. at 26 (notice of hearing for

In re Approximately 200 living, dead, and unborn cats, Cause No. 18 ADM3-24, Justice

of the Peace Court, Precinct 3, Montgomery County).


3 / 12
         Judge Connelly held a hearing on October 24, 2018, which Plaintiffs attended.

Defendant Chin was the prosecutor for Montgomery County and argued that Plaintiffs

had cruelly treated the animals. After a five-hour hearing, Judge Connelly divested

Plaintiffs of ownership and title to the seized cats, ordered the cats given to the HSPCA,

and taxed costs against the Spencers for $52,137.45. She also set an appellate bond at

$104,274.90. See id. at 30-31 (order in In re State of Texas v. Spencer, Cause No. 18

ADM3-24, Justice of the Peace Court, Precinct 3, Montgomery County). The Spencers

subsequently filed a “judicial notice” in which they “direct[ed] the court to take Judicial

Notice” that Judge Connelly lacked jurisdiction over the case (id. at 33-34). They argue

in this Court that Judge Connelly’s order was “void as a matter of law” (id. at 11).

         Plaintiffs appealed Judge Connelly’s ruling to the County Court of Law 2 for

Montgomery County. They were set for trial on December 4, 2018, before the Hon.

Claudia Laird. They allege that they were given notice of the trial only four days before

the setting. On December 3, 2018, Plaintiffs filed a “judicial notice” before Judge Laird,

again asserting that the warrant was invalid and that the judgment against them was void

(id. at 43-46). The next day, they filed a second “judicial notice” asserting that the court

had no jurisdiction over the matter and, because they were not “lawfully before this

court,” they had “no obligation under any law to participate” in the proceedings (Dkt. 41,

at 15-16).

         On December 4, 2018, Judge Laird ordered that the Spencers be divested of

ownership and that the cats be given to the HSPCA. See id. at 18-19 (order in State of

Texas v. Spencer, Cause No. 18-31028, County Court of Law 2, Montgomery County).


4 / 12
Judge Laird determined that the court had “jurisdiction over the subject matter in

controversy and that venue was proper” (id. at 18). She taxed costs against the Spencers

in the amount of $100,010 (id. at 18-19).

         The HSPCA has sent the Spencers multiple letters attempting to collect the taxed

costs (Dkt. 37, at 36-41).

         Plaintiffs bring claims against the HSPCA Defendants and the Montgomery

County Defendants for violation of their rights under the Fourth, Eighth, and Fourteenth

Amendments to the United States Constitution, alleging that Defendants subjected them

to unconstitutional search and seizure, levied excessive bonds and fines, and deprived

them of due process of the law.          They also allege that all Defendants, including

Cartwright, conspired against them in violation of 42 U.S.C. § 1985(3) to engage in an

“animal forfeiture scam” interfering with Plaintiffs’ rights as the owners of the animals

(id. at 19-20). They seek declaratory relief from this Court, in addition to the immediate

return of all 231 cats, $1.5 million in punitive damages against all Defendants, $500,000

in compensatory damages against the HSPCA Defendants and the Montgomery County

Defendants, and their costs and fees (id. at 20-21).

II.      LEGAL STANDARDS

         A.     Rule 12(b)(1)

         “A case is properly dismissed for lack of subject matter jurisdiction when the court

lacks the statutory or constitutional power to adjudicate the case.” Smith v. Regional

Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014) (quoting Krim v. pcOrder.com, Inc., 402

F.3d 489, 494 (5th Cir. 2005)).         A motion to dismiss for lack of subject matter


5 / 12
jurisdiction should be granted only if it appears certain that the plaintiff cannot prove a

plausible set of facts that establish subject matter jurisdiction. Venable v. La. Workers’

Comp. Corp., 740 F.3d 937, 941 (5th Cir. 2013). The Court must “take the well-pled

factual allegations of the complaint as true and view them in the light most favorable to

the plaintiff.” In re Mirant Corp, 675 F.3d 530, 533 (5th Cir. 2012).

         B.    Rule 12(b)(6)

         A motion to dismiss under Rule 12(b)(6) may be granted if the pleading “fail[s] to

state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). In considering

a Rule 12(b)(6) motion, courts generally must accept the factual allegations contained in

the complaint as true. Harrington v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th

Cir. 2009). Federal pleading rules require “only ‘a short and plain statement of the claim

showing that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quoting FED. R. CIV. P. 8(a)(2)). The complaint must, however, contain

sufficient factual allegations, as opposed to legal conclusions, to state a claim for relief

that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009); see

Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012). The pleadings also must

claim that the plaintiff is entitled to relief under a valid legal theory. See Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).

The court’s review is limited to “the complaint, any documents attached to the complaint,

and any documents attached to the motion to dismiss that are central to the claim and

referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594

F.3d 383, 387 (5th Cir. 2010). See Walch v. Adjutant General’s Dep’t of Tex., 533 F.3d


6 / 12
289, 294 (5th Cir. 2008) (on a Rule 12(b)(6) motion, documents attached to the briefing

may be considered by the court if the documents are sufficiently referenced in the

complaint and no party questions their authenticity (citing 5B Charles Alan Wright &

Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 1357 (3d ed. 2004))).

         C.    Pro se Pleadings

         “Pleadings must be construed so as to do justice.” FED. R. CIV. P. 8(e). A

pleading filed by a pro se litigant must be “liberally construed,” even if “inartfully

pleaded,” and “must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citation and quotation

marks omitted); accord Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 601 & n.36

(5th Cir. 2017) (declining to strictly construe pro se litigant’s pleadings in context of

motion to dismiss). Even under this lenient standard a pro se plaintiff must allege more

than “‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of

action.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Id. (citation omitted).

III.     ANALYSIS

         Defendants present multiple grounds for dismissal of Plaintiffs’ claims against

them, including that the HSPCA Defendants were not acting under color of state law as

required for a claim under 42 U.S.C. § 1983; judicial and prosecutorial immunity; the

independent intermediary doctrine; collateral estoppel; the Rooker-Feldman doctrine; and

that the Spencers have failed to adequately plead a conspiracy claim.


7 / 12
         A.    Rooker-Feldman Doctrine

         Plaintiffs bring claims against the HSPCA Defendants and Montgomery County

Defendants under 42 U.S.C. § 1983, alleging violations of their constitutional rights.

Section 1983 provides a vehicle for a claim against a person “acting under color of state

law,” such as a law enforcement official, for a constitutional violation. See Pratt v.

Harris Cty., Tex., 822 F.3d 174, 180 (5th Cir. 2016); Townsend v. Moya, 291 F.3d 859,

861 (5th Cir. 2002).

         Defendants argue that Plaintiffs’ § 1983 claims are barred by the Rooker-Feldman

doctrine. The Supreme Court has long held that state courts must resolve constitutional

questions that arise during their proceedings.     Dist. of Columbia Ct. of Appeals v.

Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

Federal courts do not have the power to reverse or modify state court judgments except

when authorized by Congress. Truong v. Bank of Am., N.A., 717 F.3d 377, 382 (5th Cir.

2013). The Rooker-Feldman doctrine thus deprives federal courts of subject matter

jurisdiction in “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see Truong, 717 F.3d at 382. If a

federal plaintiff’s alleged injury arises from an “allegedly erroneous decision by a state

court, and seeks relief from a state court judgment based on that decision,” then Rooker-

Feldman bars the federal court’s jurisdiction.      Id. at 382-83 (internal citation and




8 / 12
quotation marks omitted).2         The only federal remedy for an erroneous state court

judgment is an application for review by the United States Supreme Court:

         If a state trial court errs the judgment is not void, it is to be reviewed and
         corrected by the appropriate state appellate court. Thereafter, recourse at
         the federal level is limited solely to an application for a writ of certiorari to
         the United States Supreme Court.

Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir. 1994) (footnotes and internal

citations omitted); see Union Planters Bank Nat. Ass'n v. Salih, 369 F.3d 457, 462 (5th

Cir. 2004).

         In this case, Plaintiffs complain of injuries caused by the state courts’ judgments

against them, including the seizure of the cats and the costs levied against them. See Dkt.

37, at 20-21 (seeking federal relief including the immediate return of all 231 cats,

compensatory and punitive damages, and their costs and fees).               The Spencers lost the

case against them before a Justice of the Peace, appealed, and lost again on appeal. Even

if their federal civil rights were violated in the state court proceedings, Plaintiffs may not

challenge the state judgments against them in this Court. See Truong, 717 F.3d at 382.

         Plaintiffs invoke an exception to the Rooker-Feldman doctrine and assert that their

case is a “rare instance” in which the state court judgment at issue is “facially and


2
        See Morris v. Am. Home Mortg. Servicing, Inc., 443 F. App’x 22, 24 (5th Cir. 2011)
(federal plaintiff’s claims regarding foreclosure judgment were barred “because he is
complaining of injuries caused by the state court judgments”); Mosley v. Bowie Cty. Texas, 275
F. App’x 327, 329 (5th Cir. 2008) (federal plaintiff’s § 1983 claims that collaterally attacked as
void a state court judgment regarding child support was barred because plaintiff had not
sufficiently established that the void judgment exception applied and because the claims invited
federal court review of the state court’s judgment); Turner v. Cade, 354 F. App’x 108, 111 (5th
Cir. 2009) (unsuccessful state court litigants “‘may not obtain review of state court actions by
filing complaints about those actions in lower federal courts cast in the form of civil rights suits’”
(quoting Hale v. Harney, 786 F.2d 688, 690-91 (5th Cir. 1986))).


9 / 12
patently void” (Dkt. 45, at 9-10) (citing, inter alia, Pennoyer v. Neff, 95 U.S. 714 (1878);

U.S. v. Shepherd, 23 F.3d 923 (5th Cir. 1994)). However, Texas law requires that, “when

a collateral attack is made on a judgment, the error which is alleged to render the

judgment void must appear on the face of the court record.” Shepherd, 23 F.3d at 925.3

In this case, Plaintiffs do not identify to any jurisdictional issue that appears on the face

of the state court record. Rather, although they characterize the state judgments as

“void,” they merely allege that the state courts erred.4 Plaintiffs therefore fail to establish

that the judgments against them are void. See Shepherd, 23 F.3d at 925 n. 5; Mosley, 275

F. App’x at 329. Even assuming that Plaintiffs could successfully demonstrate errors in

the state court proceedings against them, a state appellate court must correct the error.

See Rooker, 263 U.S. at 416; Liedtke, 18 F.3d at 317. Plaintiffs’ recourse in federal court

“is limited solely to an application for a writ of certiorari to the United States Supreme

Court.” See id.

          Because this Court lacks subject matter jurisdiction over Plaintiffs’ § 1983 claims,

the claims will be dismissed without prejudice.


3
         A judgment is void under Texas law “only if it is shown that the rendering court (1)
lacked jurisdiction over the party or his property; (2) lacked jurisdiction over the subject matter
of the suit; (3) lacked jurisdiction to enter the particular judgment rendered; or (4) lacked the
capacity to act as a court.” Id. at 925 n. 5. “Errors that do not relate to these jurisdictional
deficiencies render a judgment merely voidable, and correction of such errors must occur, if at
all, on direct attack.” Id.
4
        See, e.g., Dkt. 45, at 12 (arguing that the financial amount in dispute exceeded the
jurisdictional limit for the Justice of the Peace Court and that Judge Laird on appeal “failed to
inspect the record”); Dkt. 52, at 18 (“Plaintiffs do not question the jurisdiction or the legislated
authority of the Justice Court to issue a warrant to seize an allegedly cruelly treated animal, but
specifically the lack of probable cause on the face of the application of the warrant relating to
this matter”).


10 / 12
          B.    Conspiracy

          Plaintiffs also sue all Defendants, including Cartwright, for a conspiracy to

interfere with civil rights under 42 U.S.C. § 1985(3). Section 1985(3) applies only to

class-based discrimination. Cantu v. Moody, 933 F.3d 414, 419 (5th Cir. 2019). A

§ 1985 plaintiff must allege that the defendants “(1) conspired; (2) for the purpose of

depriving, either directly or indirectly, [the plaintiff] of the equal protection of the laws,

or of equal privileges and immunities under the laws; and (3) took or caused action in

furtherance of the conspiracy; which (4) injured [the plaintiff] or deprived him of his

rights or privileges as a United States citizen.” Shaw v. Villanueva, 918 F.3d 414, 419

(5th Cir. 2019). In the Fifth Circuit, “the only conspiracies actionable under section

1985(3) are those motivated by racial animus.” Cantu, 933 F.3d at 419 (internal citation

and quotation marks omitted).

          Plaintiffs do not claim that the alleged conspiracy against them was motivated by

racial animus. Rather, they appear to allege that Defendants were motivated by the fact

that Dave Spencer is a senior citizen. See Dkt. 45, at 6 (“[b]y their actions, these

defendants have shown they hate senior citizens and regularly target them for unlawful

seizures of entire herds, entire shelters, and entire populations of animals that are lawfully

owned by older citizens”). Their § 1985(3) claim fails on this basis. Moreover, Plaintiffs

do not plead any facts alleging that Defendants directed their activities towards senior

citizens or were otherwise motivated by reason of Plaintiffs’ ages. See Cantu, 933 F.3d

at 419-20.




11 / 12
          To the extent Plaintiffs’ claims under § 1985(3) are not barred by the Rooker-

Feldman doctrine discussed above, they will be dismissed for failure to state a claim

upon which relief can be granted.

IV.       CONCLUSION

          For the reasons stated above the Court ORDERS as follows:

          1.    The motion to dismiss (Dkt. 40) filed by the Houston SPCA and Wilson is

GRANTED.

          2.    The motion to dismiss (Dkt. 42) filed by the Montgomery County

Defendants is GRANTED.

          3.    The motion to dismiss (Dkt. 44) filed by Cartwright is GRANTED.

          4.    Plaintiffs’ claims under 42 U.S.C. § 1983 are DISMISSED without

prejudice for lack of subject matter jurisdiction. Plaintiff’s claims under 42 U.S.C.

§ 1985(3) are DISMISSED with prejudice for failure to state a claim upon which relief

can be granted.

          5.    Defendants’ motion to amend (Dkt. 53) and motion to abate (Dkt. 54),

which seek to amend deadlines in this litigation, are DENIED as moot.

          SIGNED this day 18th day of February, 2020.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




12 / 12
